DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the maximum internal cross-sectional height of the cross bar is 1% to 15% (claim 29), 1% to 10% (claim 30), and 1% to 5% (claim 31) greater than the maximum diameter of the first end portion of the length adjustment member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 29-31, the disclosure fails to describe how the maximum internal cross-sectional height of the cross bar is 1% to 15% (claim 29), 1% to 10% (claim 30), or 1% to 5% (claim 31) greater than the maximum diameter of the first end portion of the length adjustment member.  Although the specification states in that this is an option (see for example, page 5, lines 18-24), no details are provided as to how this configuration would be possible.  As shown in Annotated Fig. 2F below, the diameter of the adjustment member (7) is far smaller than the maximum internal height of the cross-bar.  Even if the portion of the length adjustment member in Fig. 2F is not the head 

    PNG
    media_image1.png
    460
    655
    media_image1.png
    Greyscale

Annotated Fig. 2F
Claims 32-33 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,421,918 to Lundgren.
Regarding claim 34, Lundgren discloses a roof rack for a vehicle, the roof rack comprising: a body comprising a support surface configured to be positioned against a first surface of the vehicle (Fig. 11b); a cross bar comprising a first end opening and a first end cavity (Fig. 3 – see opening and cavity in 23); and a cross bar coupling member coupled to the body and configured to be inserted into the first end opening and configured to be at least partly received in and connected to the first end cavity in a retained configuration (see cross bar coupling member inserted into crossbar 23 in figs. 3 and 6), the cross bar coupling member comprising: a length extending in a longitudinal direction and a height extending in a height direction (the cross bar coupling member has a length and height); a length adjustment member (41) extending in the longitudinal direction and having an elongated body portion (shank portion of bolt 41) and an axially aligned first end portion (head portion of bolt 41); and an intermediate support member (70) configured to engage the first end portion of the length adjustment member (at 71) and configured to enable the length adjustment member to be fully or partly inserted into the first end cavity of the cross bar in the retained configuration (Figs. 3, 6 for example); wherein the cross bar coupling member further comprises a .
Allowable Subject Matter
Claims 16-28 and 38-40 are allowed.
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered.
As to applicant’s argument regarding the Section 112 rejection (page 9), it is still the examiner’s opinion that the “maximum internal cross-sectional height of the cross bar” is the dimension noted in Annotated Fig. 2F above (which is greater than applicant’s denoted height in the arguments).  If applicant intends the lesser height described in the argument, then the claim will need to be amended to include further description.  
 As to applicant’s argument with regard to claim 34 (page 12), see the new rejection based on Lundgren above.
As to applicant’s argument with regard to claim 38, this argument is persuasive and claims 38-40 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734